

116 HR 9009 IH: Literature Selection Technical Review Committee Reform Act of 2020
U.S. House of Representatives
2020-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9009IN THE HOUSE OF REPRESENTATIVESDecember 17, 2020Mr. Gosar introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to increase the transparency of the process of the National Library of Medicine in listing and delisting journals in MEDLINE (or any other current or successor databases or indices), and for other purposes.1.Short titleThis Act may be cited as the Literature Selection Technical Review Committee Reform Act of 2020.2.Journal collection of National Library of MedicineTitle IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by inserting after section 467 of such Act (42 U.S.C. 286a–1) the following new section:468.Journal collection(a)In generalIn acquiring, preserving, organizing, publishing, and disseminating journals through the National Library of Medicine, including through the Literature Selection Technical Review Committee (or any successor committee) and MEDLINE (or any other current or successor databases or indices), the Secretary shall comply with the requirements of this section.(b)Scoring rubric(1)Specification of metricsThe Secretary shall specify and make publicly available the metrics pursuant to which the Library lists and delists journals in the Library’s collections, including—(A)the quality and importance metrics used;(B)the ethics policies metrics; and(C)the methodology for calculating a journal’s overall rating.(2)Initial specificationThe Secretary shall comply with paragraph (1) beginning not later than 60 days after the date of enactment of this section.(c)Ensuring independent advice and expertiseRegarding the members of the Literature Selection Technical Review Committee (and any successor committee):(1)IndependenceThe Secretary shall appoint the members without regard to political affiliation or political campaign activity. (2)ProcessThe Secretary shall—(A)not less than annually, solicit nominations for potential members; and(B)before making an appointment—(i)provide a publicly accessible mechanism for interested persons to comment on the potential member; and(ii)take such comments into consideration.(d)Delisting process(1)NotificationBefore delisting a journal from MEDLINE (or any other current or successor databases or indices), the Secretary shall—(A)notify the journal of the Secretary’s intention to refer the journal to the Literature Selection Technical Review Committee (or any successor committee) for review; and(B)give the journal a period of 60 days, beginning on the date of such notification, to respond to the concerns forming the basis for the referral to the Literature Selection Technical Review Committee (or any successor committee) for review.(2)Concerns not resolved(A)ProcessIf a journal fails during the 60-day period described in paragraph (1)(B) to resolve to the Secretary’s satisfaction the concerns forming the basis for the referral to the Literature Selection Technical Review Committee (or any successor committee) for review, the Secretary shall—(i)provide a detailed explanation to the journal of the initial concerns and why the journal has not satisfactorily resolved these concerns; and(ii)after providing such explanation, issue a decision referring the journal to the Literature Selection Technical Review Committee (or a successor committee) for review.(B)Right to be presentA journal being reviewed pursuant to subparagraph (A)(ii)(II) shall have the right to be present at such review.(3)Period for appeal(A)In generalIf, upon review pursuant to paragraph (2)(A)(ii), the Literature Selection Technical Review Committee (or any successor committee) recommends that a journal be delisted from MEDLINE (or any other current or successor databases or indices), and the Secretary agrees with such recommendation and issues a decision to delist the journal, the journal shall have a period of 60 days to appeal the Secretary’s decision pursuant to paragraph (4).(B)No change to status during appealDuring the 60-day period under subparagraph (A) and during an appeal under paragraph (4), the Secretary shall not make any change in the journal’s status with MEDLINE (or any other current or successor databases or indices).(4)Appeals(A)In generalThe Secretary shall establish and make publicly available a standardized process for journals to appeal a decision described in paragraph (3)(A).(B)MeetingUnder the process under subparagraph (A), the Literature Selection Technical Review Committee (or any successor committee) shall determine, at the Committee’s next meeting that takes place at least 30 days after an appeal is filed, whether to recommend that the Secretary’s decision to delist the journal involved should be reversed. Prior to the Committee making such a determination, the journal shall be afforded an opportunity to—(i)attend such meeting; and(ii)present its appeal in person or, if it so chooses, in writing.(C)Final recommendationAfter meeting pursuant to subparagraph (B) with respect to a decision to delist a journal, the Literature Selection Technical Review Committee (or any successor committee) shall—(i)make a final recommendation with respect such delisting; and(ii)concurrently with the transmission of such final recommendation to the Secretary, notify the journal of such final recommendation.(D)Final decisionNot later than 30 days after receiving a final recommendation pursuant to subparagraph (C), the Secretary shall—(i)make a final decision as to whether the journal should be delisted from MEDLINE (or any other current or successor databases or indices); and(ii)notify the journal of such decision, including by providing a detailed explanation of such decision.(E)Post-decision periodIf the Secretary decides pursuant to subparagraph (D) to delist a journal, the Secretary shall—(i)give the journal a period of 30 days to inform its authors, subscribers, and other relevant parties that the journal will no longer be listed; and(ii)refrain from delisting the journal until the conclusion of such 30-day period.(F)Right to reapplyAny journal that is delisted pursuant to this section from MEDLINE (or any other current or successor databases or indices) shall, beginning on the date that is one year after the date of its delisting, have the right to reapply, but not more than once each year, to be re-listed in MEDLINE (or any successor databases or indices).(5)Previously delisted journalsAny journal that was delisted from MEDLINE on or after January 1, 2016, and before the date of enactment of this section, shall be given an opportunity during the 60-day period following such date of enactment to appeal the delisting. Any such appeal shall be resolved pursuant to the process described in paragraph (4)..